DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Application filed October 19, 2020.
	Claims 1-20 are pending.  Claims 1, 9 and 17 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on October 19, 2020 and December 18, 2020.  These IDSs have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 8-9, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dong et al. (“Reducing Data Transfer Latency of NAND Flash Memory with Soft-Decision Sensing,” 06/10-15/2012, IEEE International Conference; hereinafter “Dong”) as supported by Brandman et al. (U.S. 2008/0082897; hereinafter “Brandman”).
	Regarding independent claim 1, Dong discloses an apparatus (NAND flash memory with a controller, see Abstract), comprising:
	an array of memory cells (an array of memory cells is not shown in Figures, however NAND flash memories are normally arranged in an array of memory cell as supported by Brandman page 2, par. 0015); and
	sensing circuitry coupled to the array (Dong discloses a memory controller that sense data from the memory, see page 7026, cols. 1-2, section B. Progressive Sensing with Zoned Entropy Coding, and in order to sense the data the circuitry must be coupled to the array, as supported by Brandman Fig. 5: 547), wherein the sensing circuitry is configured to:
	sense a memory cell (see page 7024, col. 2, last paragraph); and
	provide an indication when a state of the memory cell is within an outer portion of a distribution of states (see page 7026, Fig. 4: regions II, IV and VI) associated with a data state of the memory cell (see page 7026, Fig. 4: regions I, III, V and VII); and
	entropy coding circuitry coupled to the sensing circuitry (“memory controller,” see page 7026, cols. 1-2, section B. Progressive Sensing with Zoned Entropy Coding), wherein the entropy coding circuitry is configured to:
	transmit a first plurality of entropy encoded units of data (see page 7026, Fig. 3: “entropy coding”) representing the data state of the memory cell in response to the indication that the state is within the outer portion of the distribution (see page 7028, Table I: when the sensing result is in region II, IV and/or VI, the first plurality of entropy encoded units are 00000, 00001, and 0001); and
	transmit a second plurality of entropy encoded units of data representing the data state of the memory cell in response to the indication that the state is within an inner portion of the distribution (see page 7028, Table I: when the sensing result is in region I, III, V and/or VIII the second plurality of entropy encoded units are 01, 10, 001 and 11).
	Regarding claim 8, Dong discloses the limitations with respect to claim 1.
	As discussed above, Dong’s apparatus as supported by Brandman is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the apparatus stores a compression table correlating the data state with the first and the second plurality of entropy encoded units of data.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding independent claim 9, Dong discloses an apparatus, comprising:
	entropy decoding circuitry (see page 7026, col. 1, section B. Progressive Sensing with Zoned Entropy Coding), a first memory cell, and a second memory cell (an array of memory cells is not shown in Figures, however NAND flash memories are normally arranged in an array of memory cell as supported by Brandman page 2, par. 0015).
As discussed above, Dong’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “decode a first plurality of units of data representing a data state of a first memory cell, decode a second plurality of units of data representing the data state of a second memory cell, wherein the second plurality of units of data comprise a greater number of units of data than the first plurality of units of data, transmit a first indication of the data state of the first memory cell and that the state of the first memory cell is not in a valley between adjacent distributions of states associated with respective data states, and transmit a second indication of the data state of the second memory cell and that the state of the second memory cell is in the valley.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding independent claim 17, Dong discloses an apparatus (NAND flash memory with a controller, see Abstract), comprising:
	a memory device (an array of memory cells is not shown in Figures, however NAND flash memories are normally arranged in an array of memory cell as supported by Brandman page 2, par. 0015) including:
(Dong discloses a memory controller that sense data from the memory, see page 7026, cols. 1-2, section B. Progressive Sensing with Zoned Entropy Coding, and in order to sense the data the circuitry must be coupled to the array, as supported by Brandman Fig. 5: 547), wherein the sensing circuitry is configured to determine whether a state of a memory cell of the array is in a valley (see page 7026, Fig. 4: regions II, IV and VI) between adjacent distributions of states associated with respective data states (see page 7026, Fig. 4: regions I, III, V and VII); and
	entropy coding circuitry coupled to the sensing circuitry (“memory controller,” see page 7026, cols. 1-2, section B. Progressive Sensing with Zoned Entropy Coding), wherein the entropy coding circuitry is configured to entropy code the data state as a variable-length code indicating a data state of the memory cell and whether the state of the memory cell is in the valley (see page 7028, Table I: when the sensing result is in region I, III, V and/or VIII the variable-length code has a shorter code length, i.e. 01, 10, 001 and 11; and when the sensing result in in region II, IV and/or VI the variable-length code has a longer code length, i.e. 00000, 00001, and 0001); and
	a controller coupled to the memory device, the controller including:
	entropy decoding circuitry configured to decode the data state from the variable -length code (see page 7028, col. 1, Table 1, and second paragraph); and
	error correction circuitry configured to perform error correction for the data state based on whether the state of the memory cell is in the valley (see page 7026, col. 1, section B. Progressive Sensing with Zoned Entropy Coding).
Regarding claim 18, Dong discloses wherein the entropy coding circuitry is configured to entropy code the data state as the variable-length code having a shorter code length in response to the state not being in the valley (see page 7028, Table I: when the sensing result is in region I, III, V and/or VIII the variable-length code has a shorter code length, i.e. 01, 10, 001 and 11, respectively) and having a longer code length in response to the state being in the valley (see page 7028, Table I: when the sensing result is in region II, IV and/or VI the variable-length code has a longer code length, i.e. 00000, 00001, and 0001, respectively).
	Regarding claim 20, Dong discloses the limitations with respect to claim 17.
As discussed above, Dong’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “transmit a first plurality of units of data representing a data state of the memory cell in response to the state of the memory cell being in a valley, and transmit a second plurality of units of data representing the data state of the memory cell in response to the state of the memory cell not being in a valley, wherein the second plurality of units of data includes more units of data than the first plurality of units of data.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (“Reducing Data Transfer Latency of NAND Flash Memory with Soft-Decision Sensing,” 06/10-15/2012, IEEE International Conference; hereinafter “Dong”) in view of Sarin et al. (U.S. 2009/0141558; hereinafter “Sarin”).
	Regarding claim 2, Dong discloses the limitations with respect to claim 1.
	However, Dong is silent with respect to the sensing circuitry includes a ramping sensing signal generator coupled to an analog-to-digital converter (ADC); wherein the ADC is configured to output x-number units of data representing the state of the memory cell; wherein the sensing circuitry is configured to transmit fewer than x-number units of data representing the data state of the memory cell to the entropy coding circuitry.
	Sarin teaches sensing circuitry (Fig. 2A: 251, 260, 262 and 268-R) includes a ramping signal generator (Fig. 2A: 251) coupled to an analog-to-digital converter (ADC) (Fig. 2A: 260).
	Since Dong and Sarin are from the same field of endeavor, the teachings described by Sarin would have been recognized in the pertinent art of Dong.

	As discussed above, Dong’s apparatus in combination with Sarin is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the ADC is configured to output x-number units of data representing the state of the memory cell; wherein the sensing circuitry is configured to transmit fewer than x-number units of data representing the data state of the memory cell to the entropy coding circuitry.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 3, Dong in combination with Sarin teaches the limitations with respect to claim 2.
	As discussed above, Dong’s apparatus in combination with Sarin is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the sensing circuitry is configured to transmit an indication of whether the state of the memory cell is within the outer portion of the distribution to the entropy coding circuitry.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 6, Dong discloses the limitations with respect to claim 1.
	However, Dong is silent with respect the sensing circuitry is configured to sense the memory cell using a plurality of discrete sensing signals.
	Sarin teaches sensing circuitry (Fig. 2A: 251, 260, 262 and 268-R) is configured to sense the memory cell using a plurality of discrete sensing signals (see page 2, par. 0026).
Since Dong and Sarin are from the same field of endeavor, the teachings described by Sarin would have been recognized in the pertinent art of Dong.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Sarin to the teachings of Dong for the purpose of sensing multilevel memory cells, see Sarin page 1, par. 0001.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (“Reducing Data Transfer Latency of NAND Flash Memory with Soft-Decision Sensing,” 06/10-15/2012, IEEE International Conference; hereinafter “Dong”) in view of Selinger (U.S. 2011/0040924).
Regarding claim 7, Dong discloses the limitations with respect to claim 1.

Selinger teaches a controller transmitting data via an Open NAND Flash Interface (ONFI) compliant interface (see page 4, par. 0047 and page 5, par. 0052).
Since Selinger and Dong are from the same field of endeavor, the teachings described by Selinger would have been recognized in the pertinent art of Dong.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Selinger to the teachings of Dong for the purpose of initiate the interaction over the NAND interface and present a host to a NAND flash device, see Selinger page 4, par. 0047.
Allowable Subject Matter
Claims 4-5, 8, 10-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 4, there is no teaching or suggestion in the prior art of record to provide the recited apparatus includes a level map circuitry that correlates x-
	With respect to claim 10, there is no teaching or suggestion in the prior art of record to provide the recited entropy decoding circuitry is further configured to receive the first and the second plurality of units of data from an interface, wherein the first and the second plurality of units of data comprise entropy encoded units of data; and wherein the apparatus stores a decompression table correlating the first and the second plurality of entropy encoded units of data with the data state.
	With respect to claim 11, there is no teaching or suggestion in the prior art of record to provide the recited apparatus further includes reliability calculation circuitry coupled to the entropy decoding circuitry, wherein the reliability calculation circuitry is configured to receive the first and the second indications from the entropy decoding circuitry.
	With respect to claim 19, there is no teaching or suggestion in the prior art of record to provide the recited memory device configured to encode the data state using a low density parity check (LDPC) encoding algorithm; and wherein error correction circuitry comprises an LDPC decoder configured to decode the data state using an LDPC decoding algorithm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825